Title: To John Adams from James McHenry, 13 July 1799
From: McHenry, James
To: Adams, John



Sir
War Department 13 July 1799

I have had the honour, to receive your letter of the 5th inst., inclosing two letters dated the 10th of August 1798 and 2d May last, to you, from Ensign David Fero, relative to his sentence by a general court martial, which sat at the camp near Natches.
You direct me to inform you, if I have any official information on the subject, and to report my opinion, what is proper to be done.
In my letter of the 1st ulto. which inclosed the proceedings to you in this case, after detailing the, conduct of the court martial, and  the practice of the Courts of law in each State (so far as I could make myself acquainted with them) in the cases of persons standing mute, and stating, that altho’ the law, and usage of the several States, when persons criminally charged stood mute, appeared to vary, yet that it was beleived all the States had provided for the punishments of such persons, and that they were not permitted to shelter themselves under their own contumacy: I added “If irregularities or improprieties are exhibited, upon the face of the proceedings of the Court, which in your judgment ought to preclude, acting upon the sentence, presented, it yet appears to me, that from the testimony of witnesses, entitled to credit, sufficient proof is shewn, of insubordinate, and ungentlemanly, conduct in Ensign Fero; that yielding to his obstinacy in refusing to plead, would have pernicious effects, and that under all circumstances, the President in virtue of his plenary powers, should forthwith dismiss this officer the service.
Your answer dated the 13th of June concludes in these words, “altho’ I do not see my way clear, to confirm the sentence of the court martial, I have no scruple to conform to your opinion and dismiss Ensign David Fero the service.”
A letter has already been written to Mr. Fero, informing him of your pleasure, and that he be considered no longer an officer, nor entitled to pay or emoluments as such—Which was inclosed in a letter to Capn Guion directing him to deliver the letter to the Ensign with his own hand.
I take the liberty to mention, that the letters you inclosed from Mr. Fero do not appear to contain any thing, to create a wish that my letter to him, was recalled, and are the only additional papers I have seen on the subject.
I have the honour to be with the greatest respect Sir / your most ob. St.

James McHenry